Exhibit 99.1Press Release dated January 20, 2015 Citizens First Corporation Announces Fourth Quarter and Year End 2014 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, January 20, 2015 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the quarter ending December 31, 2014, which include the following: · For the quarter ended December 31, 2014, the Company reported net income of $887,000, or $0.35 per diluted common share.This represents a decrease of $43,000, or $0.03 per diluted common share from the linked quarter ended September 30, 2014 and an increase of $185,000, or $0.10 per diluted common share, from the quarter ended December 31, 2013. · For the year ended December 31, 2014, net income totaled $3.24 million, or $1.29 per diluted common share.This represents an increase of $1.4 million, or $0.77 per diluted common share, from the net income of $1.84 million, or $0.52 per diluted common share, in the previous year.“Loan growth and significantly lower credit costs combined to make 2014 a record year for our company,” said Todd Kanipe, President & CEO of Citizens First.“Generating quality loan growth in our core markets and controlling operating expenses will continue as the top priorities for 2015.” · Non-performing assets totaled $1.4 million, or 0.33% of total assets, at December 31, 2014 compared to $2.0 million, or 0.49% of total assets at December 31, 2013, a decrease of $648,000.Non-performing assets reached their lowest level since the second quarter of 2007.Due to continuing improvement in non-performing assets, net charge-offs in 2014 were $43,000, their lowest level since 2005. · The Company’s net interest margin was 3.94% for the quarter ended December 31, 2014 compared to 3.91% for the linked quarter ended September 30, 2014, an increase of 3 basis points.The Company’s net interest margin increased from the linked quarter due to a reduction in the cost of funds.Net interest margin for the year was 3.85% compared to 3.91% in the previous year, a decrease of 6 basis points primarily due to a decrease in loan yields. 1 Fourth Quarter 2014 Compared to Third Quarter 2014 · Net interest income increased $41,000, or 1.1%, as the cost of funds decreased due to lower borrowed funds cost.Net interest income has improved each quarter during 2014. · Non-interest income decreased $27,000, or 3.5%, primarily due to a decrease in other service charges and fees of $60,000 and lower gain on the sale of mortgage loans of $37,000, offset by an increase in security gains of $21,000 and service charges on deposit accounts of $39,000. · Non-interest expense increased $81,000, or 2.6%, compared to the previous quarter, primarily due to an increase in personnel expense. Fourth Quarter 2014 Compared to Fourth Quarter 2013 · Net interest income decreased $9,000, or 0.2%, as the yield on loans decreased from the prior year. · Non-interest income increased $26,000, or 3.7%, primarily due to an increase in service charges on deposit accounts. · Non-interest expense increased $161,000, or 5.3%, due to an increase in personnel expenses. 2 Balance Sheet at December 31, 2014 · Total assets increased $2.6 million, or 0.6%, from December 31, 2013 to December 31, 2014 due to a growth in loans which was offset primarily by a reduction in federal funds sold.Average assets year-to-date increased 0.1%, or $574,000, from 2013.Average interest earning assets year-to-date increased 0.4%, or $1.6 million, from 2013. · Loans outstanding increased $23.4 million, or 7.9%, from December 31, 2013 to December 31, 2014, while average loans year-to-date increased $3.3 million, or 1.1%. · The allowance for loan losses at December 31, 2014 was $4.9 million, or 1.53% of total loans, compared to $4.7 million, or 1.58% of total loans as of December 31, 2013.The allowance decreased as a percentage of total loans due to an increase in outstanding loans for the year as well as the improvement in non-performing loans. · Deposits decreased $1.2 million, or 0.3%, from December 31, 2013 to December 31, 2014.Average deposits year-to-date increased $3.0 million, or 0.9%, compared to 2013. · Stockholders’ equity increased $101,000, or 0.3%, from December 31, 2013 to December 31, 2014.During the first quarter of 2014, the Company paid $3.3 million to repurchase the remaining 93 shares of the Series A preferred stock that the Company had issued to the Treasury in 2008 under the TARP Capital Purchase Program. · The tangible equity ratio improved slightly to 8.33% as of December 31, 2014 compared to 8.28% at December 31, 2013 due to the repurchase of the Company’s Series A preferred stock noted above.The tangible book value per common share improved from $11.51 at December 31, 2013, to $13.39 at December 31, 2014.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky, and a loan production office in Williamson County, Tennessee.Additional information concerning our products and services is available at www.citizensfirstbank.com. 3 Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 4 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended Dec 31 Sept 30 June 30 March 31 Dec 31 Interest income Interest expense Net interest income Provision for loan losses - - Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 39 76 51 24 36 Non-deposit brokerage fees 90 67 75 69 72 Lease income 63 76 74 75 75 BOLI income 47 47 47 47 49 Securities gains 21 - 74 - 27 Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 73 74 93 83 65 Professional fees Data processing services Franchise shares and deposit tax FDIC insurance 63 73 74 77 Core deposit intangible amortization 82 82 82 84 79 Postage and office supplies 43 54 59 51 38 Other real estate owned expenses 25 10 47 10 46 Other Total Income before income taxes Provision for income taxes Net income Dividends and accretion on preferred stock Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended December 31 September 30 June 30 March 31 December 31 Average assets Average earning assets Average loans Average interest-bearing deposits Average deposits Average equity Average common equity Return on average assets 0.85% 0.89% 0.70% 0.68% 0.68% Return on average equity 9.20% 9.88% 8.05% 7.74% 7.24% Efficiency ratio 71.19% 69.41% 72.88% 72.73% 68.07% Non-interest income to average assets 0.70% 0.73% 0.72% 0.62% 0.69% Non-interest expenses to average assets 3.08% 3.02% 2.99% 3.00% 2.97% Net overhead to average assets 2.36% 2.28% 2.27% 2.38% 2.28% Yield on loans 5.06% 5.16% 5.13% 5.14% 5.42% Yield on investment securities (TE) 2.75% 2.80% 2.94% 3.02% 2.97% Yield on average earning assets (TE) 4.61% 4.61% 4.47% 4.53% 4.75% Cost of average interest bearing liabilities 0.78% 0.81% 0.83% 0.83% 0.83% Net interest margin (TE) 3.94% 3.91% 3.74% 3.81% 4.03% Number of FTE employees 97 98 99 98 Asset Quality Indicators: Non-performing loans to total loans 0.37% 0.50% 0.60% 0.65% 0.40% Non-performing assets to total assets 0.33% 0.52% 0.60% 0.62% 0.49% Allowance for loan losses to total loans 1.53% 1.58% 1.59% 1.60% 1.58% YTD net charge-offs (recoveries) to average loans, annualized 0.01% 0.01% (0.03)% (0.06)% 1.22% YTD net charge-offs (recoveries) 43 25 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Twelve Months Ended December 31 December 31 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees Lease income BOLI income Securities gains 95 64 Total Non-interest expenses: Personnel expense Occupancy expense Advertising and public relations Professional fees Data processing services Franchise shares and deposit tax FDIC insurance Core deposit intangible amortization Postage and office supplies Other real estate owned expenses 92 84 Other Total Income before income taxes Provision for income taxes Net income Dividends and accretion on preferred stock Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Twelve Months Ended December 31 December 31 Average assets Average earning assets Average loans Average interest-bearing deposits Average deposits Average equity Average common equity Return on average assets 0.78% 0.44% Return on average equity 8.74% 4.75% Efficiency ratio 71.51% 70.48% Non-interest income to average assets 0.70% 0.73% Non-interest expenses to average assets 3.02% 3.04% Net overhead to average assets 2.33% 2.31% Yield on loans 5.12% 5.36% Yield on investment securities (TE) 2.87% 2.90% Yield on average earning assets (TE) 4.56% 4.68% Cost of average interest bearing liabilities 0.81% 0.89% Net interest margin (TE) 3.85% 3.91% 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of December 31, December 31, December 31, Cash and due from financial institutions $ 7,962 $ 8,572 Federal funds sold Available for sale securities Loans held for sale - - 61 Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 41,975 $ 39,967 $ 41,725 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Accrued interest payable Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock - Common stock Retained earnings (deficit) Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 9 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios December 31, 2014 December 31, 2013 December 31, 2012 Capital Ratios: Tier 1 leverage 9.42% 9.57% 10.20% Tier 1 risk-based capital 11.49% 12.56% 13.16% Total risk based capital 12.74% 13.81% 14.41% Tangible equity ratio (1) 8.33% 8.28% 9.08% Tangible common equity ratio (1) 6.45% 5.59% 5.55% Book value per common share Tangible book value per common share (1) End of period common share closing price The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: December 31, 2014 December 31, 2013 December 31, 2012 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 9.31% 9.35% 10.22% Tangible equity ratio (d/f) 8.33% 8.28% 9.08% Tangible common equity ratio (c/f) 6.45% 5.59% 5.55% 10
